DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 12/20/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 10, and 11 are rejected under 35 U.S.C. 103 as obvious over Nakayama et al (US 2010/0143685 A1).
Regarding claims 1-3, Nakayama teaches a pressure-sensitive adhesive tape comprising a substrate (i.e., base material layer); and a pressure-sensitive adhesive layer arranged on at least one side of the base material layer, and wherein the pressure-sensitive adhesive tape has a total light transmittance (i.e., T2) of 10% or less under a state of being elongated by a degree of elongation of 100% to 600% which lies within the range of the instant claims (abstract, para 78, 95, 129).
Nakayama teaches the substrate may have a thickness of 50 to 240 μm (para 102). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nakayama, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Nakayama teaches adjusting the amount of colorant in the substrate to allow the pressure-sensitive adhesive tape to have desired optical properties (para 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of colorant in the substrate (i.e., base material layer) to allow the pressure-sensitive adhesive tape to have desired optical properties.
Regarding the limitations “wherein the pressure-sensitive adhesive tape has a total light transmittance T1 of 20% or less under a state of being elongated by a degree 
Regarding claim 5, Nakayama teaches the pressure-sensitive adhesive layers may have a thickness of 10 to 200 μm (para 13, 115) which lies with the range of the instant claim.
Regarding claims 10 and 11, Nakayama teaches the adhesive layer may comprise acrylic pressure-sensitive adhesives and colorants (para 104, 112).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claim 1 above, and further in view of Narum et al (US 2005/0142359 A1).
Nakayama teaches the pressure-sensitive adhesive tape of claim 8. Nakayama further teaches the substrate may comprise polyethylene, polyesters, polyvinyl chloride, or polyurethane (para 82). 
Nakayama fails to suggest the base polymer is thermoplastic elastomer and is a polyurethane thermoplastic elastomer.
abstract, para 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the thermoplastic polyurethane of Narum for the polyethylene, polyesters, and/or polyvinyl chloride of Nakayama, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive.
Applicant contends that the base material layer contains a base polymer and a colorant, and the base material layer contains the colorant at a ratio of from 0.5 part by weight to 10 parts by weight with respect to 100 parts by weight of the base polymer (as encompassed by present claim 1), is critical and advantageous in providing a pressure-sensitive adhesive tape that is harder to see through even in the case where a tensile stress is applied thereto, e.g.,  paragraph [0031] of the instant application. 
This is not persuasive. Nakayama teaches adjusting the amount of colorant in the substrate to allow the pressure-sensitive adhesive tape to have desired optical properties (para 94). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the amount of colorant in the substrate (i.e., base material layer) to allow the pressure-sensitive adhesive tape to have desired optical properties. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP § 2144.05 II A); and Nakayama teaches directly to adjusting the amount of colorant to control the optical properties (para 94).
Applicant contends that nothing in the prior art of record would have discussed the criticality of limiting the thickness of the base substrate to 100 μm. This is not persuasive. Nakayama teaches the substrate may have a thickness of 50 to 240 μm (para 102). This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Nakayama, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783